Title: To Alexander Hamilton from Joshua Rogers, 18 May 1799
From: Rogers, Joshua
To: Hamilton, Alexander


          
            Major Genl. Hamilton Esqr. 
            Sir
            Fort Wolcott, near Newport Rhode Island 18th. May 1799.
          
          I have just seen an order of the Secry at War; directing the officers of the four Regts. of Infty. to the eastward & southward of Virginia to report themselves to you—
          I take the first opportunity of so doing, and inform you that I am at present at this station—the duty of the Garrison falling extreemly hard on Leiut. Ross induced Major Tousard to order me here untill further orders—If Genl. Hamiltons arrangement of the Army will admit of my remaining in this Garrison two or three months longer, I have to inform  him I earnestly wish it—as under so able a master as major Tousard & the officers of the command haveing been some time in service, I shall be enabled to learn some part of my duty before I join my Regiment. 
          Your answer directed to me at this post will be received and attended to with punctuality; and rest assured, Sir,  that to serve in the Army with usefulness to my Country and honor to myself will Be the height of my ambition.
          With Respect I have the Honor To be Sir Your Obet. Hble. Servt. 
          
            Joshua S Rogers
            Ensign, 1st. Regnt. U.S. Infantry
          
        